Order entered October 7, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00526-CR

                     CHRISTIAN LANE-CLEMENT COOK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81198-2013

                                            ORDER
       The Court REINSTATES the appeal.
       On September 2, 2015, we ordered the trial court to make findings regarding why the
reporter’s record has not been filed. We ADOPT the trial court’s findings that: (1) appellant
desires to pursue the appeal; (2) appellant was not previously found to be indigent and is
represented by retained counsel; (3) counsel has not abandoned the appeal; (4)         appellant
requested the reporter’s record on April 17, 2015; (5) Sue Maienschein and LaTresta Ginyard are
the court reporters who recorded the proceedings; and (6) the record was not filed because
payment had not been received. We received the reporter’s record on October 5, 2015.
        Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    ADA BROWN
                                                              JUSTICE